Mr. Justice Baume delivered the opinion of the court. To appellant’s declaration in an action in case for slander, appellee interposed a general and special demurrer which was sustained by the court, and appellant electing to abide his declaration judgment was entered against him in bar of his action and for costs. The declaration which consists of two counts, alleges in substance, that at the time of the committing by appellee of the several grievances mentioned appellant was and since has been cashier of the First Hational Bank at Mt. Olive, and had always conducted his business in said bank and performed his duties as cashier with fidelity and industry, and was deservedly held in great esteem by his neighbors and by those with whom he had dealings as the cashier of said bank; that because of such services as cashier he daily acquired compensation for the support of himself and his family; that appellee contriving and wrongfully and maliciously intending to injure and destroy the good name, reputation and credit of appellant in his said business, and to cause the said bank to discharge him from his position as cashier on April 21, 1908, in a certain discourse which appellee then and there had in the presence and hearing of divers persons, falsely and maliciously spoke and published of and concerning appellant, and of his business and employment in said bank, the false, malicious, slanderous and defamatory words: “Clavin is an Irish bullhead and was run out of Marine (meaning the village of Marine, in Madison county, Illinois). He (meaning appellant) thinks because he tried to run Marine (meaning said village of Marine) that he can run this town (meaning the village of Mt. Olive). You had better put him out of the bank or you will lose business.” (Meaning that the retaining by the First National Bank of Mt. Olive of appellant as cashier of said bank would lose business and patronage for said bank). The declaration further alleges that by means thereof appellant had been greatly injured and damaged in his good name, credit, reputation and business; that divers'patrons of said bank had refused to have dealings with him as such cashier and because of such fact, and the malicious words so uttered by appellee, the directors of said bank investigated the truth of the said statements made of and concerning appellant; that by the speaking of the said words by appellee appellant was greatly damaged, injured and hindered in his dealings 'as cashier of said bank and was also thereby deprived of gains, profits and compensation which otherwise would have accrued to him, etc. It is insisted on behalf of appellant that the words spoken by appellee were slanderous per se and actionable without allegation and proof of special damage, and in support of such insistence appellant relies upon Clifford v. Cochrane, 10 Ill. App. 570, where it is said: “The general rule in relation to the speaking (or writing) of words of one in a particular calling may be stated as follows: Any words spoken of such person in his office, trade, profession or business, which tend to impair his credit, or charge him with fraud, or indirect dealings, or with incapacity, and that tend to injure him in his trade, profession or business are actionable without proof of special damage.” Giving to the words spoken by appellee their commonly accepted meaning they are not referable to the business of appellant as a banker, or to his position as cashier of the bank, by imputing to him, as such banker or cashier, any want of credit, or fraud, or indirect dealing, or want of business capacity, but they merely impute to appellant certain temperamental characteristics unmixed with any element of moral obliquity which may or may not tend to injure and damage him in his business and occupation. The words are not slanderous per se and in the absence of any allegation of special damage accruing to appellant by reason of the words spoken the declaration is faulty and the demurrer thereto was properly sustained. The judgment of the circuit court will be affirmed. Affirmed.